Citation Nr: 1423131	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  04-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for a claimed headache disorder.

2.  Entitlement to service connection for a claimed seizure disorder.

3.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney





ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 20, 1972 to January 29, 1973.

This matter initially before the Board of Veterans' Appeals (Board) on an appeal from a February 2004 rating decision issued by the RO.  

The Board remanded the case to the RO for additional development in April 2006 and in March 2008.

The appeal is being remanded to the AOJ for additional development of the record.  


REMAND

In this case, the Veteran reports developing seizures, a headache disorder, and a chronic psychiatric disorder as a result of a head injury that he sustained in service.  

The service treatment records do not serve to establish an in-service head injury, but do show a history of a head injury sustained in a car accident several years prior to his brief period of active service.  This event was not noted at entry.  Thus, the presumption of soundness applies.  

The service treatment records showed that, on November 14, 1972, the medical records referable to the Veteran's automobile accident prior to service were requested for review.  

These documents showed that the Veteran sustained a head injury manifested by swelling over the right mid-parietal-temporal region and a laceration and contusion in the right orbital area after his car hit a tree.  

A skull x-ray study showed three fracture lines in the right parietal-temporal bones, and a an EEG showed findings consistent with a cerebral concussion and possibly a cortical  contusion or other such lesion in the right central, temporal and posterior head area.  A brain scan showed findings consistent with the recent skull fracture and trauma, but no evidence or intracranial abnormality.  

The discharge diagnosis was that of right temporal-parietal skull fractures and cerebral and possible minor brain stem contusion.  

The service treatment records showed that the Veteran had residual weakness of the right arm and leg, a hoarse voice and some difficulty reading and understanding spoken words on occasion.  It was noted that the Veteran had concealed this history when he enlisted.  

The neurological examination on November 13, 1972 showed that the Veteran was alert and oriented without "O.M.S." or aphasia.  The cranial nerves were noted to be intact except for mild facial weakness that was probably central in origin.  

A motor examination noted right upper extremity weakness with diminished rapid alternating movements of the right upper and lower extremities and some clumsiness of the finger to nose testing on the right.  

A sensory examination was noted to show that the Veteran had extinguished touch on the right with double simultaneous stimulation.  

The diagnosis noted in connection with report dated on December 8, 1972 was that of fracture of the vault of the skull, "LOD, NO, EPTS" and brain injury NOS, "LOD, NO, EPTS." It was noted that the Veteran had a medical condition that should have permanently disqualified him for entry into service, but did not disqualify him for retention.  

In connection with a  report of Medical Board Proceedings dated on December 12, 1972, the Veteran was found to be "medically fit" for further military service in accordance with current medical fitness standards due to his medical conditions and recommended that he be separated from service.  

Although the Veteran's assertions of how he hit his head in service have varied over time, there is no finding in the service records that he had sustained another head injury in connection with his brief period of active service .  

The VA examinations and the recent medical opinions indicate that, while it was at least as likely as not that the Veteran's headaches and seizures were associated with a head injury, it was not possible to differentiate the symptoms of any pre-service head injury from a head injury that the Veteran might have incurred in service. The examiners have determined that either injury could have contributed to the development of the Veteran's current headache and seizure manifestations.    

In a recently obtained VHA medical opinion , the reviewer noted that there was no clear documentation of a seizure or headache disorder until several years after service.  The VHA medical specialist added that the crucial issue in the case was whether a fall or another injury had actually happened during service.  

The Board notes that the Veteran had been contacted at an earlier time in order to obtain copies of medical records referable to treatment rendered him at the Addison County Health Service in Middleburg and in connection with neuropsychological assessment in 1973.  However, because he has failed to response.  

To the extent that important probative information as to a head injury or headache or seizure activity is service may be contained in these records, the Board finds that another attempt should be made to procure any that may be available or other evidence that would tend to support the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to once again contact the Veteran in order to have him provide information referable to all treatment received at Addison County Health Services located in Middleburg and to identify the health care provider who provided the neuropsychological assessment in 1973.  

Based on his response, the AOJ should take appropriate steps to obtain copies of any outstanding records from either location.  If the search is unsuccessful, then this should be documented in the record.  

The Veteran should also be notified that he may submit medical evidence or treatment records to support his claim.  

2. After completing all indicated development to the extent possible, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case, and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  






































Department of Veterans Affairs


